444 F.2d 540
Michael KEFALAS, a/k/a Michael Kefalis, Plaintiff-Appellant,v.The LIBERIAN S.S. "NILOS", her boats, engines, etc., Defendants-Appellees.
No. 71-1041.
United States Court of Appeals, Fifth Circuit.
July 19, 1971.
Rehearing Denied September 2, 1971.

Appeal from the United States District Court for the Middle District of Florida, Ben Krentzman, District Judge.
Arthur Roth, Miami, Fla., Burt Morewitz, Newport News, Va., for plaintiff-appellant.
Brendan P. O'Sullivan, Tampa, Fla., for appellees; Fowler, White, Gillen, Humkey, Kinney & Boggs, P. A., Tampa, Fla., and Poles, Tublin, Patestides & Stratakis, New York City, of counsel.
Before COLEMAN, GOLDBERG, and DYER, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.1


Notes:


1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir., 1970, 430 F.2d 966